Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 2 to the Schedule 13D originally filed on October 22, 2007 (including additional amendments thereto) with respect to the Common Stock of A. Schulman, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 16, 2008 PARCHE, LLC STARBOARD VALUE AND OPPORTUNITY FUND, LLC By: RCG Starboard Advisors, LLC, their managing member STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. By: RCG Starboard Advisors, LLC, their managing member RCG STARBOARD ADVISORS, LLC By: Ramius Capital Group, L.L.C., its sole member RCG ENTERPRISE, LTD By: Ramius Capital Group, L.L.C., its investment manager RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
